Title: To John Adams from Jonathan Jackson, 20 August 1798
From: Jackson, Jonathan
To: Adams, John



Sir,
Supervisor’s office, Boston August 20th. 1798

I received by last post from the Secretary of the Treasury letters addressed to the nine Commissioners who were appointed to execute within this State the “Act to provide for the valuation of lands dwelling houses &c”—
The Secretary desiring me “to take effectual measures for having the letters safely delivered”—I waited upon Colo. Dawes, to deliver him his, who informed me that he had sent in his resignation some days since to you Sir. I then suggested to him whether he had not best return me his packet, as it would be a delay of some days at least to have another from the Treasury department for the person to be appointed in his room; He therefore returned it to me.
I ventured to do thus much of myself, conceiving by the circular letter of the Secretary to the Commissioners—a copy of which he enclosed to me—that an immediate attention to the business of their appointment was expected, and knowing that any delay on their part would occasion a proportionate hurry in my office, on which in the first instance is devolved the execution of the “Act to lay and collect a direct tax within the United States,” and I have so far presumed to interrupt you Sir; as to give you this information.
If I can be in any way useful to you here in the furtherance of the business mentioned, upon the first notice I will have the honor to attend you / Being with the highest consideration, / respect & esteem, / Sir, / your most obedient servant,

J. Jackson, Supervisor